Citation Nr: 0200769	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  95-04 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for posttraumatic stress disorder (PTSD), 
currently noncompensably disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


WITNESS AT THE HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



REMAND

The veteran had active service from December 1967 to November 
1983.

This matter has a complex procedural history and requires 
some additional action by the RO prior to the Board's 
decision on appeal.  

The appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This rating decision 
granted service connection for PTSD and assigned a 30 percent 
disability evaluation, effective in September 1993.  The 
veteran was notified of this action during the next month.  
In October 1994, he submitted a notice of disagreement (NOD).  
The RO issued a statement of the case (SOC) in November 1994 
and received a substantive appeal in January 1995.  Thus, the 
veteran perfected his appeal from the initial disability 
evaluation assigned for his service-connected PTSD.

The RO subsequently increased the disability evaluation 
during this appeal.  In April 1995, a hearing was held at the 
RO before a hearing officer.  The next month, the hearing 
officer increased the rating for PTSD to 70 percent, 
effective from the date of service connection in September 
1993.  Even though the RO increased the schedular rating for 
the veteran's PTSD during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran had not indicated his desire to withdraw the issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).    

The Board also concludes that a claim for TDIU is before the 
Board on appeal.  In January 1996, the veteran filed a claim 
for TDIU.  An August 1996 rating action denied entitlement to 
TDIU.  The veteran was notified of this action later that 
month in a supplemental statement of the case (SSOC) that 
also notified him of the continuing 70 percent rating for 
PTSD.  The veteran was instructed to submit a substantive 
appeal if he wanted to add additional comments.  In October 
1996, the RO received a "statement in support of claim" 
that addressed the issue of entitlement to TDIU.  

An appeal consists of a timely filed NOD in writing and, 
after a SOC has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2001), see 38 U.S.C.A. § 7105 
(West 1991).  A NOD consists of a written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (2001).

In this case, the RO issued a SSOC that included the issue of 
entitlement to TDIU, even though no NOD concerning this issue 
had been filed following the August 1996 rating decision that 
denied entitlement to TDIU.  

The "statement in support of claim" filed with the RO in 
October 1996 - after the August 1996 SSOC -- was in writing, 
and expressed dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result.  It, thus, constituted a timely NOD.  It appears 
that both the RO and the representative believed that nothing 
further then needed to be done to complete the appeal as to 
the issue of entitlement to TDIU, see Holland v. Brown, 9 
Vet. App. 324 (1996), rev'd sub nom Holland v. Gober, No. 97-
7045 (Fed. Cir. July 29, 1997).  

The Board acknowledges that a separate substantive appeal 
concerning the denial of TDIU has not been filed in this 
case.  A substantive appeal consists of a properly completed 
VA Form 9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed and 
should, to the extent feasible, relate the argument(s) to 
specific items in the SOC.  In this case, the "statement in 
support of claim" performed these functions, as it responded 
to the SSOC and argued for TDIU.  Therefore, the Board shall 
review the issue of entitlement of TDIU.  However, as this 
issue is intertwined with the issue of the assignment of a 
higher evaluation for PTSD, the issue of entitlement of TDIU 
will be remanded.

As the October 1996 "statement in support of claim" 
performed both the functions of the NOD and the substantive 
appeal, the Board concludes that the appellant would not be 
prejudiced by the Board's consideration of the issue of 
entitlement to TDIU.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  The veteran has offered evidence on this matter, 
recent medical reports are of record, the SSOC contains the 
necessary laws and regulation, and the appellant responded 
thereto.  If one document, filed after the issuance of a 
statement of the case, cannot be both a NOD and a substantive 
appeal, the Board notes that it may waive the filing of a 
substantive appeal.  See Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996).  This would be an appropriate situation in which to 
do so, as the appellant has filed a timely NOD as well as a 
timely response to the SSOC.  The Board also notes that 
Archibald v. Brown, 9 Vet. App. 124 (1996), provides support 
for the idea that the NOD, SOC, and substantive appeal need 
not necessarily be filed or issued in that order.

This appeal also involves the reduction in the disability 
evaluation for PTSD.  A September 2000 rating action proposed 
to reduce the 70 percent rating for PTSD.  The veteran was 
notified of the proposed reduction in September 2000 and a 
rating decision in December 2000 reduced the rating to a 
noncompensable rating.  The RO issued the notification on 
December 20, 2000.  

The record does not indicate the basis for the assignment of 
the effective date of January 1, 2001 for the rating 
reduction.  Section 3.105(e) essentially provides that, 
unless otherwise provided in paragraph (i), the effective 
date of reduction or discontinuance of the award should be 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires. 

Also, during the appeal period, the portion of the VA SCHEDULE 
FOR RATING DISABILITIES that addresses mental disorders has been 
amended, effective November 7, 1996.  61 Fed. Reg. 52695 
(1996).  Although the December 2000 rating decision discussed 
the revised criteria for noncompensable and 10 percent 
ratings, all of these regulations were not considered by the 
RO, nor has the veteran been informed of the new rating 
criteria from 0 percent to 100 percent.  

Because this is an appeal from the initial disability 
evaluation assigned when service connection was granted by 
the August 1994 rating decision, the RO should consider 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). Fenderson held, in part, 
that the RO never issued a SOC concerning the issue involving 
the right testicle, as the document adding that issue to the 
appeal "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Id. at 132, emphasis in the original.  The RO should 
take this into consideration in the SSOC.  The Board notes, 
however, that the Court did not specify a formulation of the 
issue when an appeal involves the initial disability 
evaluation.

This case is REMANDED to the RO for the following action:

1.  The RO should again review the record 
and evaluate the appellant's claim of 
entitlement to the assignment of a higher 
evaluation for PTSD.  This should include 
a discussion of whether the rating 
criteria in effect before and after 
November 1996, see 38 C.F.R. Part 4, 
Diagnostic Code 9411 (effective November 
7, 1996), are more or less favorable to 
the veteran, and application of the more 
favorable rating criteria.  Any 
additional development that is necessary 
should be undertaken.  

2.  The RO should review the December 
2000 rating action concerning the 
effective date of the noncompensable 
evaluation for PTSD, and should explain 
the effective date assigned, with 
consideration of 38 C.F.R. § 3.105(e). 

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
SSOC.  The SSOC should phrase the issue 
involving the service-connected PTSD in 
accordance with Fenderson.  The SSOC 
should also include the current rating 
criteria - from 0 percent to 100 percent 
- from the general rating formula for 
mental disorders, 38 C.F.R. § 4.130 
(2001), and a discussion of whether the 
old or new rating criteria are more 
favorable to the veteran.  The veteran 
and representative should be given the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant needs take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




